DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3 February 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the four EU references to Dometic Sweden AB lined through on the attached copy cannot be reconciled with documents in the file due to inaccurate date and/or document number.  
The information disclosure statement filed 9 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the references lined through have an inaccurate date.  
Examiner notes that the large number of references present in the file have been inspected in much the same manner as other prior art found during search.  If Applicant believes a specific reference or references should be given more particular attention because of their pertinence to the claimed invention, Applicant is encouraged to submit an IDS form and/or remarks with only that specific reference or those specific references noted.  Examiner also notes for Applicant’s further reference that it is not generally customary for Applicant to cite the same document(s) multiple times throughout prosecution.  
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 1 November 2021 is acknowledged.
Regarding Applicant’s remarks concerning the characterization of feature(s) in the restriction/election requirement, Examiner concurs with Applicant’s assertion regarding the ‘ice maker” and the “vents” and will not hold these features specific to the non-elected embodiments.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 309, 25.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “601” has been used to designate both “lining” and “ice tray”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities: Use of both “USB port” and “USB-port” appears to be in error.  Applicant should pick one to use throughout.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “whereinthe” appears to be in error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “user interface module” except as in claim 3, “fixation structure” except as in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “user interface module” except as in claim 3, the corresponding structure is found to be “the user interface module is an assembly of components. Hence, the user interface or assembly comprises a circuit board, a housing and a front cover”.  In the case of “fixation structure”, the corresponding structure is found to be “the additional fixation structure may comprise at least one screw”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the user” and “the other side”.  There is insufficient antecedent basis for these limitations in the claim.  It is believed that an indefinite article should be used for these terms.  Applicant may wish to consider defining the other side with relation to the one side.  Applicant may also wish to consider indicating to what the user interface module is fixed with additional fixation structure.  Claims 2-14 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).  Claim 15 is rejected insofar as it incorporates claim 1 and therefore includes the same error(s).  
Claims 3-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the assembled state”.  There is insufficient antecedent basis for this limitation in the claims.  It is believed that an indefinite article should be used.  Additionally, preceding limitation “which is” is unclear.  Does this refer back to the assembly or to the front cover?   Additionally limitation “extending away from one side of the assembly with respect to the housing and front cover” does not provide clear direction in which direction the latch extends.  “One side” is further unclear in that “one side” was previously used with the “user interface module” which has been redefined as “the assembly”.  Is this “one side” the same or different from that in claim 1?  Prior art was applied to the claim as best it could be understood as presented.  Claims 4-5 and 10 are rejected insofar as they are dependent on claim 3 and therefore include the same error(s).     
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations “behind the front cover […]” and “the area”.  There is insufficient antecedent basis for these limitations in the claim.  It is believed the first recitation of “front cover” should use an indefinite article, and that “the area” is intended to refer to an area corresponding to a location of the display.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “scratch resistant” in claim 10 is a relative term which renders the claim indefinite. The term “scratch resistant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To expedite prosecution “scratch resistant” has been interpreted broadly as Examiner notes that any material exhibits some degree of scratch resistance.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 as presented appears to be missing relevant punctuation separating several list items: such as “ON/OFF-switching the cooling”, and it is unclear from the punctuation which of the option(s) are “if desired” (and thus not part of the claimed invention MPEP 2173.05(d)), and also what is intended by “temperature type”.  Clarification is requested.  Examiner notes that to the extent that the claim could be understood the prior art meets one or more of the understood listed items.  
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “a method of attaching a user interface module to a mobile cooling box of claim 1”, but Examiner notes that the mobile cooling box of claim 1 includes “a user interface” and that it is unclear which elements of “a mobile cooling box of claim” are intended to be included or excluded by claim 15.  Additionally, it is unclear if “a part on one side of the user interface” is the same or different from that in claim 1, and which (or both) of “a designated opening” may refer back to the designated opening of claim 1.  Also is the second “a designated opening” the same or different from the first recitation of “a designated opening” in claim 15?  Also given the inconsistent article use in claim 15, is “the other side” in the rotating and fixing steps the same or different in each step, and how does it relate to “the other side” in claim 1?  Examiner has attempted to apply prior art to claim 15 as best it could be understood as presented.  Applicant is advised that Applicant may wish to redraft claim 15 so that it is clear which parts of “a mobile cooling box of claim 1” are intended to be manipulated by the method.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (WO 2018/233611).
Regarding claim 1, Xie et al. shows a mobile cooling box comprising: a box main body (see at least box body #1) and at least one lid for opening the box and providing access to the inside of the box (see at least movable door #32), wherein the mobile cooling box is equipped with a user interface module for operation and control of the mobile cooling box by the user (see at least control unit #23/display #41/button module #42), wherein the user interface module is mounted at the mobile cooling box in a way that a part of the user interface module is engaged with a designated opening at the mobile cooling box on one side of the user interface module (see at least Figures 1 and 4, the upper part of the control unit #23/display #41/button module #42 engage with an opening in fixed portion #31) and another part of the user interface module is fixed with additional fixation structure at the other side of the user interface module (see at least bottom of control unit #23/display #41/button module #42 fastened with screws (best seen in Figures 1 and 4)).
Regarding claim 2, Xie et al. further shows wherein the additional fixation structure comprises at least one screw (see at least Figures 1 and 4, screws).
Regarding claim 8, Xie et al. further shows wherein the user interface module further comprises a display that is arranged behind the front cover and the front cover is transparent at least in the area of the display (see at least Figures 1 and 4, display #41 is behind the front of fixed portion #31 and button module #42: one or both may be considered to be transparent at the area of the display, else the display would be unusable).  
Regarding claim 9, Xie et al. further shows wherein the user interface module further comprises at least one operation device, in form of an operation button (see at least button module #42).
Regarding claim 14, Xie et al. further shows whereinthe user interface module provides to the user functions and controls being selected from the group consisting of ON/OFF-switching the cooling, temperature control including setting, if desired in a time-shift manner, displaying current temperature, temperature history graphs, temperature type setting (°C/°F), alarm setting, energy saving mode, displaying battery status, including voltage level and/or battery remaining time, power consumption history graphs, lid open indication, wireless communication ON/OFF and setting display brightness (see at least Translation page 5: “Related information, the button module 42 is used to input related information, such as temperature control, alarm control, time input, and the like. The temperature sensor, display 41 and button module 42 are all electrically coupled to control assembly 23”).

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (WO 2018/233611).
Regarding claim 15, Xie et al. shows a method of attaching a user interface module to a mobile cooling box of claim 1 (see rejection of claim 1 for cooling box/user interface module of claim 1), the method comprising the steps of:
laterally sliding a part on one side of the user interface module that is supposed to be engaged with a designated opening at the mobile cooling box into a designated opening (see at least Figures 1 and 4: the fixed portion #31 of cover #3 is sild over the opening in the box body #1); 
rotating the other side of the user interface module in place (see at least control unit #23/display #41/button module #42 which are rotated into place at the opening in fixed portion #31); and 
fixing the other side of the user interface module with the additional fixation structure (see at least bottom of control unit #23/display #41/button module #42 fastened with screws (best seen in Figures 1 and 4)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. as applied to claim 1 above, and further in view of Hoffmeister et al. (DE 10 2014 221 784).
Regarding claim 3, Xie et al. further discloses wherein the user interface module is an assembly of components comprising a circuit board (see at least control unit #23 which is depicted as a circuit board), a housing (see at least battery compartment #51) and a front cover (see at least button module #42 and/or fixed portion #31), which is mounted in a recessed part of the mobile cooling box so that in the assembled state only the front cover is directly visible for the user (see at least Figures 1 and 4: all components behind button module #41 and/or fixed portion #31 are recessed within the cooling box).
Xie et al. does not disclose the circuit board forming a latch extending away from one side of the assembly with respect to the housing and the front cover and forming the part of the user interface module that is engaged with the designated opening at the mobile cooling box.
Hoffmeister et al. teaches another user interface for a cooling box, the circuit board forming a latch extending away from one side of the assembly with respect to the housing and the front cover and forming the part of the user interface module that is engaged with the designated opening at the mobile cooling box (see at least Figure 3, latches 23/#23a).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling box of Xie et al. with  the circuit board forming a latch extending away from one side of the assembly with respect to the housing and the front cover and forming the part of the user interface module that is engaged with the designated opening at the mobile cooling box, as taught by Hoffmeister et al., to improve the cooling box of Xie et al. by allowing for installation of a user interface module preassembly, thus simplifying the appliance assembly.  
Regarding claim 4, Xie et al. further discloses wherein the circuit board comprises a connector for electronically connecting the user interface module with the mobile cooling box (see at least translation page 5: all components are electronically connected).
Regarding claim 5, Xie et al. is silent regarding  wherein the housing is formed of an injection molded plastic component having co-injected regions of plastic that is softer than at other regions.
However, Xie et al. further teaches that components of the cooling box are formed of an injection molded plastic component having co-injected regions of plastic that is softer than at other regions (see at least translation bridging pages 3 to 4).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling box of Xie et al. in view of Hoffmeister et al. with wherein the housing is formed of an injection molded plastic component having co-injected regions of plastic that is softer than at other regions, since it has been held “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)”: such provision would provide the benefit of simplifying the production and assembly of the cooling box and of enhancing the experience (see at least translation bridging pages 3 to 4).  
Regarding claim 10, Xie et al. further discloses wherein the front cover is formed of a scratch resistant material or has a scratch resistant coating (see at least display #41 and/or button module #42: to the extant that any material has at least some degree of scratch resistance, the structure(s) meet the claim).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. as applied to claim 1 above, and further in view of Grepper (US 2015/0114024: cited by Applicant).
Regarding claim 6, Xie et al. does not disclose wherein the user interface further comprises a USB port.
Grepper teaches another mobile cooling box having a user interface wherein the user interface further comprises a USB port (see at least paragraph [0057]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling box of Xie et al. with wherein the user interface further comprises a USB port, as taught by Grepper, to improve the cooling box of Xie et al. by allowing for other devices to be charged or powered (see at least Grepper paragraph [0057]).

Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. in view of Grepper as applied to claim 6 above, and further in view of OFFICIAL NOTICE.  
Regarding claim 7, Xie et al. in view of Grepper further discloses wherein the USB port is covered with a waterproof removable cap that is attached to the user interface module in order to provide access to the USB-port (see at least paragraph [0059]).  
Xie et al. in view of Grepper is silent regarding the cap being rubber. 
However, Examiner takes OFFICIAL NOTICE that waterproof caps for electronic interfaces/ports are commonly made of rubber.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling box of Xie et al. in view of Grepper with wherein the cap is rubber since, as noted by Examiner, such provision is old and well-known in the art and would provide the predicable benefit of using a known resilient material for the waterproof cover.  
Regarding claim 11, Xie et al. in view of Grepper further discloses wherein the user interface module has at least one through hole provided for the additional fixation structure (see at least Xie et al. Figures 1 and 4 hole(s) are provided for screw(s) in control unit #23) and the at least one through hole is covered by the rubber cap (as modified to include the USB port and the cap, the rubber cap will cover the through hole in view that the rubber cap  covers part of the exterior surface of the user interface module).  

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. as applied to claim 1 above, and further in view of Shoenfeld (DE 10 2014 221 784).
Regarding claims 12 and 13, Xie et al. does not disclose wherein the user interface module is capable of wireless communication with an external electronic device; wherein the user interface module is remote controllable with the external electronic device.
Shoenfeld teaches another mobile cooling box wherein the user interface module is capable of wireless communication with an external electronic device (see at least paragraphs [0042]-[0043]; [0062]); wherein the user interface module is remote controllable with the external electronic device (see at least paragraphs [0042]-[0043]; [0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling box of Xie et al. with wherein the user interface module is capable of wireless communication with an external electronic device; wherein the user interface module is remote controllable with the external electronic device, as taught by Shoenfeld, to improve the cooling box of Xie et al. by allowing for external/remote monitoring and control (see at least Shoenfeld paragraph [0004]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763